848 F.2d 198
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
DIAL MANUFACTURING-INTERNATIONAL, INC.,Plaintiff/Appellee/Cross-Appellant,v.McGRAW-EDISON COMPANY, Defendant/Appellant/Cross-Appellee.

1
Nos. 86-2892, 86-2964.


2
United States Court of Appeals, Ninth Circuit.


3
April 13, 1988.


4
Before HUG, BRUNETTI, and KOZINSKI, Circuit Judges

ORDER

5
The Memorandum filed on November 19, 1987 is hereby withdrawn.


6
No costs or attorneys fees shall be awarded.